Citation Nr: 1128851	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  06-37 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD) prior to December 12, 2006.

2.  Entitlement to a disability rating greater than 70 percent for PTSD since December 12, 2006.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 12, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran served on active duty from June 2000 to November 2000, from October 2001 to May 2002, and from January 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona.

In May 2005, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective May 12, 2004.  In August 2006, the RO granted an increased 50 percent disability rating, effective May 12, 2004.  In April 2007, the RO granted a 70 percent disability rating, effective December 12, 2006.  However, as these grants do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

This matter was previously before the Board in January 2011 at which time it was remanded for additional development.  Specifically, the RO was directed to schedule the Veteran for a VA examination.  The Veteran was scheduled for the requested examination in January 2011, but he refused to report to the designated location.  The Veteran has not provided any reasons for his refusal to report for the scheduled examination.  When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b) (2010).  However, as the claim involved the disability rating following the initial grant of service connection, the issue will be decided on the evidence of record.  See 38 C.F.R. § 3.655 (2010); see also Turk v. Peake, 21 Vet. App. 565, 569 (2006).

The Board also notes that in May 2007, the RO granted entitlement to a TDIU effective as of December 12, 2006, the date on which the Veteran met the schedular requirements for individual unemployability.  As a result of this decision, the Veteran will meet the schedular requirements for individual unemployability prior to December 12, 2006.  As the Veteran had indicated that he was unable to work earlier than December 12, 2006, the claim for a TDIU earlier than December 12, 2006, has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issues before the Board are as set forth above.

The issue of entitlement to a TDIU prior to December 12, 2006, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the entire course of the appellate period, the Veteran's PTSD has been manifested by no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent disability rating for PTSD, prior to December 12, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a disability rating greater than 70 percent for PTSD, since December 12, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in April 2005, March 2006, and January 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  The Veteran was also provided the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  

This is an appeal arising from a grant of service connection in a May 2005 rating decision.  As the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the abovementioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  Moreover, as indicated above, the Veteran had been scheduled for an additional VA examination in January 2011.  He refused to report as scheduled and failed to provided any reasons for his refusal.  As such, the issues will be decided on the evidence of record.  See 38 C.F.R. § 3.655 (2010); see also Turk, 21 Vet. App. at 569.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The Veteran's service-connected PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  PTSD is rated under the General Rating Formula for Mental Disorders, which provides that:

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.


A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 21 to 30 is defined as behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

Service connection for PTSD was granted by the RO in a rating decision dated in May 2005, at which time an initial 30 percent disability rating was assigned effective as of May 12, 2004.  In August 2006, the RO granted an increased 50 percent disability rating, effective May 12, 2004.  In April 2007, the RO granted a 70 percent disability rating, effective December 12, 2006.

PTSD Prior to December 12, 2006

VA outpatient treatment records dated from October 2004 to November 2004 show that the Veteran was treated intermittently for symptoms associated with his PTSD, to include uncontrollable anger, irritability, and hostility towards others.  He described racing thoughts, restlessness, impulsive behavior, poor concentration, sleep disturbance, short temper, and aggressiveness.  He admitted having flashbacks, nightmares, increased startle response, anhedonia, and isolation.  He also reported having suicidal and homicidal thoughts.  It was indicated that he had a GAF of 40 for the current year.

A VA examination report dated in November 2004 shows that the Veteran reported experiencing continued anger and irritability.  He estimated having had at least 20 physical altercations since his discharge from service, with at least one altercation involving the use of a weapon.  The examiner noted that he had met the avoidance criteria in relation to prior trauma.  The Veteran described increased temper and the development of homicidal ideation.  He reported diminished focus and concentration.  He would have sleep disturbance, sleeping only two to three hours most nights.  He described continued nightmares, intrusive thoughts, and flashbacks.  He added that he did not recall having any suicidal ideations.  He would demonstrate hypervigilant behavior and would avoid people and crowded places.  If in an unfamiliar place, he would sit in a corner.  He would get along with his parents, but would fight a lot with his three brothers.  He did not have a significant other relationship, and had not had one for about a year.  He had never been married and did not have any children.

He reported being self-employed in the demolition business, which he had been doing for the preceding 11 months on a contract basis.  He would get along with his three employees, but would often get aggravated at customers resulting in a negative impact on his work performance.  He noted that at present, he would work two to three hours a day.  In relation to leisure activities, he described having friends with whom he would socialize and date casually.

Mental status examination revealed that immediate and recent memories were intact.  Remote memory was satisfactory, and he was oriented in all spheres.  Speech was emotional.  Thought process production was spontaneous and abundant. Continuity of thought contained some rambling.  He could be relevant and goal-directed when refocused by the examiner.  Thought content contained no suicidal or homicidal ideation.  There were no delusions, ideas of reference, or feelings of unreality.  Abstract ability and concentration were both intact.  Subjectively, he reported a lack of concentration, especially when driving.  Mood at the examination was self-reported as "a little aggravated."  Range of affect was restricted, and mood was irritable.  He was alert, responsive, and cooperative.  Judgment was intact, but insight was poor.  The diagnosis was chronic PTSD, and a GAF of 40 was assigned  for the past and current years. 

VA outpatient treatment records dated from December 2004 to March 2006 show continued treatment for symptoms associated with severe PTSD.  The Veteran was described as having continued anger, irritability, hypervigilance, sleep disturbance, nightmares, anxiety, depression, and limited insight.  He was noted to have some paranoid ideation.  His judgment was fair.  There were no suicidal ideations or delusions.  The Veteran was also treated for alcohol abuse.

As discussed above, a 70 percent disability rating for PTSD requires that occupational and social impairment is found with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.

The Veteran has described experiencing anger, irritability, sleep problems, diminished social interest, isolation, hypervigilence, depression, anxiety, intrusive thoughts, occasional homicidal or suicidal ideations, and difficulty concentrating.  The Veteran's GAF scores since filing his claim for service connection have been 40.  This is indicative of a disability that is manifested by some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. The Board finds that such serious impairment, coupled with diagnoses of chronic severe PTSD, is roughly commensurate with the rating criteria for a 70 percent disability rating under Diagnostic Code 9411.  Although he does not exhibit all of the symptomatology consistent with a 70 percent disability rating, the Board finds that overall, the Veteran's disability picture prior to December 12, 2006, more nearly approximates that which allows for a 70 percent disability rating.

The Board has additionally reviewed the evidence to determine if a disability rating in excess of 70 percent may be assigned under the rating criteria.  After a review of the evidence of record, the Board concludes that the Veteran's PTSD is not productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  As such, the medical evidence contains no support for the assignment of a 100 percent disability rating.

PTSD Since December 12, 2006

VA outpatient treatment records dated in December 2006 show that the Veteran continued to be treated for symptoms associated with his PTSD.  He was said to exhibit symptoms which included intense irritability, explosive behavior, agitation, hypervigilance, and isolation.  The record also noted that he had not worked in awhile.

A VA examination report dated in March 2007 shows that the Veteran reported that he could not take care of himself anymore.  He described problems with sleep, nightmares, and intrusive thoughts, which would increase his anger and irritability.   He did not have flashbacks, but would experience a loss of focus and concentration.  He stated that he could have suicidal ideations, but added that he would never do it.  He continued to report significant levels of hypervigilant behavior, to the extent that he would avoid crowded places and prefer to be at home.  He had significant anger and irritability, both verbal and physical in manifestation.  He continued to meet the avoidance criteria in relation to prior trauma and continued to have exaggerated startle response.  He described significant levels of conflict with both parents and siblings, and no longer lived with his mother.  He added that he had  stopped working in October 2005 because he could not get along with people.  The examiner opined that the frequency and intensity of mental health symptomatology relevant to PTSD would significantly impair work performance at its current level.

Mental status examination revealed that immediate and recent memories were intact.  Remote memory was good.  The Veteran was oriented in all spheres.  Speech was normal as to rate and volume and emotional throughout the examination, including periods of tearfulness.  Thought process production was spontaneous and abundant. Continuity of thought contained some rambling, but was goal-directed and relevant when refocused by the examiner.  Thought content contained no suicidal or homicidal ideation.  There were no delusions, ideas of reference, or feelings of unreality.  Abstract ability and concentration were intact.  Mood was anxious, and range of affect was restricted.  He was alert, responsive, and cooperative.  Judgment was intact, and insight was limited.  The diagnosis was chronic PTSD.  A GAF of 40 was assigned for the past and current year. 

In examining the evidence in this case since December 12, 2006, the Board concludes that the findings do not approximate the criteria for the assignment of a disability rating higher than 70 percent.  As was consistently reported prior to December 12, 2006, the Veteran has experienced continued anger, irritability, sleep problems, diminished social interest, isolation, hypervigilence, depression, anxiety, intrusive thoughts, occasional homicidal or suicidal ideations, and difficulty concentrating.  The Veteran's GAF of 40 is indicative of a disability manifested by some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. The Board finds that such impairment is commensurate with the rating criteria for a 70 percent disability rating under Diagnostic Code 9411.  Although he does not exhibit all of the symptomatology consistent with a 70 percent disability rating, the Board finds that overall, the Veteran's disability picture since December 12, 2006, more nearly approximates that which allows for a 70 percent disability rating.

The evidence does not suggest that the Veteran's PTSD is productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. As such, the medical evidence contains no support for the assignment of a 100 percent disability rating.

The Board has considered the statements of the Veteran as to the extent of his PTSD over the entire course of this appeal.  He is certainly competent to report as to the extent of his symptoms, or that such symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

Accordingly, the Board finds that the overall disability picture over the entire course of the period on appeal most closely approximates the criteria for a 70 percent disability rating.  As noted above, this is an initial disability rating case, and consideration has been given to additional staged ratings since service connection was made effective (i.e., different percentage ratings for different periods of time).  See Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the effective date of service connection during which the PTSD warranted a disability rating higher than 70 percent.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's PTSD does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's PTSD is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the PTSD prior to December 12, 2006, has been awarded an increased disability rating of 70 percent, and the Veteran is in receipt of a TDIU.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

An initial 70 percent disability rating for PTSD prior to December 12, 2006, is granted, subject to the applicable criteria governing the payment of monetary benefits.

An initial disability rating greater than 70 percent for PTSD since December 12, 2006, is denied.


REMAND

As noted above, in May 2007, the RO granted entitlement to a TDIU effective as of December 12, 2006, the date on which the Veteran had met the schedular requirements for individual unemployability.  As a result of this decision, the Veteran meets the schedular requirements for a TDIU prior to December 12, 2006.  As the Veteran had indicated that he was unable to work earlier than December 12, 2006, the claim for a TDIU earlier than December 12, 2006, is raised by the record.  See Rice, 22 Vet. App. at 447.  As evidence of unemployability has been submitted at the time that the Veteran is appealing the disability rating assigned for PTSD prior to December 12, 2006, the claim for a TDIU prior to December 12, 2006, is considered part and parcel of the claim for benefits for the underlying disability.  Id.  Therefore, on remand, the RO must adjudicate whether the Veteran is entitled to a TDIU prior to December 12, 2006.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should adjudicate the Veteran's claim of entitlement to a TDIU prior to December 12, 2006.  If the decision with respect to this aspect of the claim is adverse to the Veteran, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


